WHITE, P. J., Concurring.
The mandate of Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455 [20 Cal.Rptr. 321, 369 P.2d 937], compels that I concur in the result reached by the majority in this instance. However, I cannot presently subscribe to the over-broad sweeping views expressed in their reasoning. I need more time for reflective thought before acceptance. My hesitancy is dictated by my conviction that the parameters of the individual’s “right to be left alone” as guaranteed by article I, section 1, of the California Constitution are as yet undefined. Therefore, I do not presently understand the decisional law to assume that “search and seizure and privacy protections to be coextensive when applied to police surveillance in the criminal context.”*
I recognize that it has consistently been held that a jail inmate, whether held on probable cause for his arrest or trial, or after conviction of crime, has no reasonable expectation of privacy from electronic surveillance under the general circumstances of the case before us. (See Lanza v. New York (1962) 370 U.S. 139, 143-144 [8 L.Ed.2d 384, 388, 82 S.Ct. 1218]; People v. Hill (1974) 12 Cal.3d 731, 764-765 [117 Cal.Rptr. 393, 528 P.2d 1] [overruled on other grounds, People v. DeVaughn (1977) 18 Cal.3d 889, 896, fn. 5 (135 Cal.Rptr. 786, 558 P.2d 872); North v. Superior Court (1972) 8 Cal.3d 301, 308-309 [104 Cal.Rptr. 833, 502 P.2d 1305, 57 A.L.R.3d 155]; Halpin v. Superior Court (1972) 6 Cal.3d 885, 900, fn. 21 [101 Cal.Rptr. 375, 495 P.2d 1295]; People v. Estrada (1979) 93 Cal.App.3d 76, 98-99 [155 Cal.Rptr, 731]; People v. Martinez (1978) 82 Cal.App.3d 1, 15 [147 Cal.Rptr. 208]; In re Joseph A. (1973) 30 Cal.App.3d 880, 884 [106 Cal.Rptr. 729].)
However, any incursion into the individual’s right of privacy added to the California Constitution by the 1972 amendment to article I, section 1, must be justified by a compelling state interest. (Loder v. Municipal Court (1976) 17 Cal.3d 859, 864 [132 Cal.Rptr. 464, 553 P.2d 624], cert. den. 429 U.S. 1109 [51 L.Ed.2d 562, 97 S.Ct. 1143].) Of course, jail security or prevention of escape is such a compelling state interest.
What troubles me about the decision we reach today is that arguably herein the police authorities were not concerned about security or foil*451ing a jail break. They were carrying out their legitimate interest in ferreting out and solving crimes, in which case a less intrusive method was available. Appellant and his associate had waived their Miranda rights. Shouldn’t the police be required to first further question the suspects about the contradictions in their statements before resorting to covert electronic surveillance?

 Majority opinion, page 449.